In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Costache et al (US 2013/0034323 A1) in view of Wu et al (US 2016/0327751 A1).
Regarding claim 1, Costache discloses (Figs. 1 – 6 and 9 – 11; para. 0015 – 0019, 0045 – 0066, and 0079 – 0083) an optical waveguide apparatus, wherein the optical waveguide apparatus 100 comprises (with reference to Fig. 1A): 
a control component 114-1 (comprising an electrode(s) 114-1 that receives a control voltage from a voltage source and is controlled by “an address logic circuit for individually addressing the pixel-electrodes”; para. 0049, 0050, 0053, and 0057), 
wherein the waveguide structure 110 comprises a first waveguide layer 112 (waveguide core layer), wherein the first waveguide layer 110 is configured to form or eliminate an optical waveguide 116 under control of the control component 114-1 (“… the optical waveguide device 100 comprising a layer stack 110, wherein the layer stack comprises an electro-optic core layer 112 of electro-optic material for guiding light. Further, the layer stack 110 comprises an electrode arrangement in at least one electrode layer 114-1 in proximity to the electro-optic core layer 112, wherein the electrode arrangement is configured to activate an electro-optic effect in a region 116 of the electro-optic core layer 112 by an electric field 118 generated by means of the electrode arrangement, such that a refractive index of the electro-optic material is manipulated in the region 116 of the activated electro-optic effect” at para. 0049; “Applying non-zero potential differences between adjacent lower or upper pixel-electrodes or, applying potential differences between corresponding opposite lower and upper pixel-electrodes, wherein the selected pixel-electrodes correspond to desired optical pathways, causes a related local variation of the refractive index of the electro-optic core layer 112 ... A light wave may be guided in the core layer 112 of the device 700 along this pathway 116” at para. 0076, emphasis added).
Figures 10 and 11 of Costache also illustrate a particular suitable/workable practical application of the disclosed erasable/switchable waveguide 116, the application employing an erasable/reconfigurable optical directional coupler that additionally comprises a second (upper) waveguide that is optically (evanescently) coupled to the first (bottom) waveguide when the control component switches it on, as shown in the lower portion of Fig. 10 (para. 0080 and 0081). Such reconfigurable/switchable optical coupler can be used, as a basic building block, to reconfigurable/switchable optical couplers 1700 that are each disposed, as a basic building block, at an intersection of a first (horizontal) optical waveguide and a second (vertical) optical waveguide. A reconfigurable/switchable optical coupler 1600 is detailed in Fig. 16 which shows that the optical coupler 1600 is a directional coupler that optically (evanescently) couples a first optical waveguide 1602-1 and second optical waveguide 1602-2, i.e., the same coupler type (a directional coupler) and the same type of coupling (evanescent coupling of two waveguides in a close proximity of each other) as those of the optical coupler in Figs. 10 and 11 of Costache.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical coupler in Figs. 10 and 11 of Costache can be employed, as a building block, at each waveguide intersection of an optical cross-connect/switch with a mesh layout/architecture, as a suitable/workable practical application (of the optical coupler of Costache) that is generally suggested by Costache and whose layout/architecture are detailed and explicitly illustrated by Wu. As a result, a reconfigurable M x N switch matrix can be enabled and optically cross-connect M input waveguides and N output waveguides. 
In the optical waveguide apparatus (a reconfigurable M x N switch matrix) of the Costache – Wu combination, a reconfigurable/switchable optical coupler is disposed at each intended intersection in the switch and can be switched ON by the control component which applies a voltage to form the first optical waveguide (according to the lower portion of Fig. 10 of 
the waveguide structure further comprises a second waveguide layer that is different from the first waveguide layer, 
wherein a second optical waveguide exists in the second waveguide layer, 
wherein the control component is configured to control the first (switchable/erasable) waveguide layer based on control information (a particular intended inter-connection configuration), to form, in the waveguide structure, optical signal paths connecting at least X input/output interface pairs, 
wherein an optical signal path connecting each of the at least X input/output interface pairs comprises at least one optical waveguide in the first waveguide layer or the second waveguide layer, and each of the at least X input/output interface pairs comprises one of the M input interfaces (the ends of M input waveguides in an M x N waveguide matrix/mesh) and one of the N output interfaces (the ends of N output waveguides), wherein X is an integer greater than or equal to 1, and 
wherein the control information is used to instruct to connect the at least X input/output interface pairs.  
In light of the foregoing analysis, the Costache – Wu combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 12, the teachings of Costache and Wu combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding control method for an optical waveguide apparatus (optical M x N cross-connect), as detailed above for claim 1. 
Regarding claims 4 and 6, the Costache – Wu combination renders obvious that one of or both optical waveguides making up a switchable/erasable optical coupler (as in Fig. 10 of Costache) can be switchable/erasable, i.e., the second optical waveguide can be either fixed/permanent or switchable/erasable (by an applied voltage or lack thereof) in full analogy with the first optical waveguide. 
Regarding claims 2, 7, 11, 13, and 15, Costache teaches that the control component is configured to adjust a refractive index of a preset area in the first waveguide layer based on the control information, to form or eliminate an optical waveguide in the first waveguide layer (“… the electro-optic material of the electro-optic core layer is configured to change its refractive index in response to the electric field generated by means of electrodes of the electrode arrangement, such that activating the electro-optic effect in the region of the electro-optic core layer comprises changing the refractive index of electro-optic material in said region” at para. 0015, emphasis added). The second waveguide can be made switchable/erasable in full analogy with the first optical waveguide, as detailed above for claim 6. 
Further for claim 11, the control component comprises a controller (“an address logic circuit for individually addressing the pixel-electrodes” at para. 0057 of Costache) and an electric field structure (pixel electrode(s) 114 that create an electric field 118, as explicitly illustrated in Fig. 1 of Costache; para. 0049).
Regarding claims 3 and 14, the Costache – Wu combination considers that the first waveguide and the second waveguide are disposed in different layers, as illustrated for the first 
Regarding claim 5, as detailed above for claim 1, the Costache – Wu combination considers that, in the contemplated reconfigurable M x N switch matrix, each optical waveguide comprised in the optical signal paths connecting the at least X input/output interface pairs in the second waveguide layer corresponds to one of the input/output interface pairs, and any optical waveguide comprised in the optical signal paths connecting the at least X input/output interface pairs in the second waveguide layer and an optical waveguide in the first waveguide layer are configured to form an optical signal path connecting an input/output interface pair corresponding to the any optical waveguide.  

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costache in view of Wu, and further in view of Liu et al (CN 103777273 A).
Regarding claims 8 – 10, the Costache – Wu combination considers that the first waveguide and the second waveguide are optically (evanescently) coupled to each other by having at least portions in a close proximity to form evanescent coupling and a cross-over optical coupling path, as illustrated in the lower portion of Fig. 10 of Costache and Fig. 17 of Wu. Hence, the Costache – Wu combination considers a cross-layer optical signal path (formed by light that is coupled/transferred from one waveguide to the other) that comprises at least one 
The Costache – Wu combination considers embodiments with a direct/physical waveguide crossing of two optically coupled waveguides (as in Fig. 9 of Wu) and embodiments without any crossings at all (as in Fig. 16 of Wu). The Costache – Wu combination does not expressly teach two waveguides whose optical paths intersect but the waveguides do not have a direct/physical waveguide crossing due to an overpass/bridge waveguide structure of such intersection. However, Liu discloses (Fig. 1) a waveguide arrangement comprising two waveguides 102 whose optical paths intersect (at 90 degrees) but the two waveguides do not have a direct/physical waveguide crossing due to an overpass/bridge waveguide structure of such intersection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the waveguide intersections in the Costache – Wu combination can be formed as an overpass/bridge waveguide structure(s), as a suitable/workable design choice that is explicitly illustrated by Liu and avoids a direct/physical waveguide crossing between the first and second waveguides. The use of an overpass/bridge st para. of Section “Content of the invention” of Liu). 
Annotated Fig. 1 of Liu is provided below and flipped upside down to match the orientation of Figs. 13 – 15 of the instant application for a direct side-by-side comparison that immediately shows that the cross-unit of Liu has essential structural features as those in Figs. 13 – 15 of the instant application and recited by claims 8 – 10. The only difference is particular shapes of an interface between the first and second waveguide layers: the interface is step-like in Liu and has sloped segments in Figs. 13 – 15. However, such distinctions are not yet recited by the claims. Furthermore, it is noted that it has been further held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed relative distances and/or shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 
In particular for claim 8, a minimum distance between the two optical waveguides at the coupling position may be selected less than an intersecting waveguide distance, wherein the intersecting waveguide distance is a minimum distance between either of the two optical waveguides and an intersecting optical waveguide, and the intersecting optical waveguide is an optical waveguide that is in a different waveguide layer and that intersects with the either optical waveguide.  
Further for claims 9 and 10, step-like transitions in Fig. 1 of Liu define a bump(s) and a dent(s) that fully meet the corresponding limitations recited by the claims. 


    PNG
    media_image1.png
    544
    1513
    media_image1.png
    Greyscale

Annotated Fig. 1 of Liu (flipped upside down).

    PNG
    media_image2.png
    548
    1486
    media_image2.png
    Greyscale


Annotated Fig. 14 of the instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896